DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered. Claims 1-31 are pending.
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1-26 and 28-30 under 35 USC 102(e) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Luhrs et al. (US 2009/0317719) and Ivanovici et al. (US 2011/0292570). The previous 35 USC 112 rejection of claim 7 is withdrawn. The previous double patenting rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 5, 11-16, 18-26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luhrs et al. (US 2009/0317719).
Regarding claim 1, Luhrs teaches a material with a core-shell structure comprising:
a lithium alloying material 120 such as tin, silicon, aluminum, and/or germanium (abstract; Fig. 1); and
outer shell 110 made from a variety of materials including graphene (para 0014; Fig. 1).
The lithium alloying material is surrounded by the outer shell (Fig. 1; Fig. 3). Graphene is interpreted as just graphene, as opposed to graphene oxide, and has an oxygen content less than 25 wt.% and the composite particle has an outer mean diameter of less than 100 nm (abstract). Figure 1 to Luhrs provided below.
It would have been obvious to one of ordinary skill in the art at the time of invention to select graphene from the list recited (para 0014).

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

 
Regarding claim 2, Luhrs teaches the graphene provides a continuous path across the particulate (Fig. 1).
Regarding claims 4, 5, and 19, based on Figure 3, where the core is about 50 nm and the entire particulate is about 100 nm, the amount of graphene is at least 0.01 wt.% and at least 1 wt.%.
Regarding claims 11 and 12, Luhrs teaches a spherical particle (Fig. 3).
Regarding claims 13, 22, 24, and 25, Luhrs teaches an anode for a lithium battery (claim 7).
Regarding claims 14 and 16, Luhrs teaches the inner core 120 can be made from a lithium alloying material, illustratively including tin, silicon, aluminum, germanium, combinations thereof and alloys thereof (para 0014).
Regarding claim 15, based on Figure 3, where the core is about 50 nm and the entire particulate is about 100 nm, the amount of active material is no less than 20 wt.%. Luhrs also teaches the inner core 120 can be made from a lithium alloying material including silicon (para 0014).
Regarding claim 18, Luhrs teaches Sn nanoparticles (Fig. 3).
Regarding claims 20 and 21, instant claim is proviso upon limitation cathode particulate not required by the dependent claim; therefore, the limitations of instant claims do not come into force.
Regarding claim 23, the electrode would form a 3D network of electron conducting path when the particulate is multiple-packed in the electrode (Fig. 3).
Regarding claim 26, the silicon anode above would inherently have the recited specific capacity.
Regarding claim 28, Luhrs teaches mixing an active material (e.g., tin) and a precursor to form a dry precursor powder (para 0018); and then thermally converting the mixture into the particulate (para 0018-0019).
Claims 1, 2, 4, 5, and 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivanovici et al. (US 2011/0292570).
Regarding claim 1, Ivanovici teaches a process for encapsulating metal and metal oxides with graphene comprising:
nanoparticles for electrochemical cells (abstract); and
a graphene coating for the nanoparticles (abstract).
The graphene is interpreted as having an oxygen content of less than 25 wt.% because graphene oxide is converted to graphene (para 0058-0059). The nanoparticles have a mean diameter of 1-1000 nm (reported values based on the particle diameter after production of the graphene-coated nanoparticles), which overlap Applicant’s claimed range of less than 100 nm (para 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention to have the recited diameter because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 2, the graphene is interpreted as providing a continuous path across the particulate.
Regarding claims 4, 5, 19, and 21, Ivanovici teaches the 3-40% by weight of graphene as a coating (para 0030).
Regarding claims 11 and 12, the nanoparticles are interpreted as being spherical.
Regarding claim 13, Ivanovici teaches cathode and anode particulates (para 0028).
Regarding claims 14 and 18, Ivanovici teaches Sn, Ge, Si, and Pb (para 0028).
Regarding claim 15, Ivanovici teaches the nanoparticles comprise typically 60-97% by weight of the active metal (para 0030) including silicon (para 0028).
Regarding claims 16 and 17, Ivanovici teaches at least oxides of silicon and tin (para 0028).
Regarding claim 20, Ivanovici teaches lithium mixed metal oxides of Mn, Ni, and/or Co (para 0028).
Regarding claim 22, Ivanovici teaches an electrode (para 0068).
Regarding claim 23, the electrode would form a 3D network of electron conducting path when the particulate is multiple-packed in the electrode (para 0068).
Regarding claims 24, 25, and 27, the anode nanoparticles and cathode nanoparticle (para 0028) will form the respective anode and cathode within a lithium battery.
Regarding claim 26, the silicon anode above would inherently have the recited specific capacity.
Regarding claims 28 and 29, Ivanovici teaches preparing a precursor suspension of component A (metal nanoparticles) and adding graphene oxide (precursor) to the suspension; and converting the graphene oxide accumulated on the nanoparticles to graphene (para 0034-0036).
Regarding claim 30, Ivanovici teaches optional washing and drying (para 0059).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivanovici et al. (US 2011/0292570) in view of Liu et al. (US 2012/0315550).
Regarding claim 31, Ivanovici teaches drying; however, does not teach the express method of drying.
Liu, directed to graphene-modified positive active material, teaches spray drying (para 0031).
It would have been obvious to one of ordinary skill in the art at the time of invention to drying via spray drying identified by the prior art as commonly known means for drying (para 0031).

Allowable Subject Matter
Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: novel over the prior art cited above. With respect to claim 3, neither Luhrs nor Ivanovici teach further comprising graphite or carbon in the interior of the particulate. With respect to claims 6-10, Ivanovici teaches adding graphene oxide and converting the graphene oxide to graphene (abstract) via reducing agent (para 0058) or by thermal treatment (para 0059). In each case, it is assumed the intent is to completely convert the graphene oxide to graphene. It is unknown if the reaction is incomplete resulting in some graphene oxide unless the oxygen content is measured.

Double Patenting
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,559,881. Although the claims at issue are not identical, they are not patentably distinct from each other because e claims at issue are not identical, they are not patentably distinct from each other because each recites a lithium-ion battery anode including a single graphene sheet or plurality of graphene sheets surrounding a plurality of active material particles with overlapping range for the particulate size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723